Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that unexpected results overcome the current 103 type rejection. The presence of unexpected results is acknowledged by the examiner. The unexpected results cannot be said to apply to the claims as they are not commensurate in scope with the examples which provide the unexpected results. The amount part (b) of claim 1 is not defined, and is not commensurate in scope. The type and amount of part c, the boron detergent is not commensurate in scope. The amount and type of part d, the dithiophosphates is not commensurate in scope. A ratio of two different specific types of zin dialkyldithiophosphate is required for the results, see comparative example 2 of the instant application. The rejection stands as stated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al (US 9701921 B1) and Sinquin et al (US 2011/0124539 A1) and Schlicht (US 4965003).
Regarding claims 1-20, Bennett teaches a lubricant composition (abstract) used in a compression ignition engine (column 4 lines 1-16) which contains:
A. A base oil that is a group I-IV base oil (column 8 lines 47-column 9) which are well known and obvious variants that can be in the broad viscosity range of 2-50 cSt at 100°C.
B. A mixture of detergents.  This includes overbased phenate, sulfonate and salicylate detergents (column 11 lines 60-68).  Specifically cited for use in addition to these detergents are boron containing detergents, see column 11 lines 50-54).
C. A mixture of zinc diallkyl dithiophosphates.  This includes a mixture of those derived from primary and secondary alcohols in the ratio of 0:1 to 4:1.  See column 7 lines 7-24. The amount of phosphorous contributed to the lubricant composition is 200 to 1000, see column 7 lines 1-4. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
D.  Other additives known in the art, such as antioxidants, dispersants, and the like, see table 2 in columns 19-20.
Bennett does not specifically state that the detergent has a specific amount of boron in terms of ppm, but the additive is used in the amount of up to 8% of the composition.  Bennett also does not specifically state the use of a detergent made with isomerized alpha olefins.
Sinquin teaches a lubricant composition used in an internal combustion engine with a detergent, see abstract and column 1.
The detergent is substituted by isomerized alpha olefins (p 58-59) that have 18 to 30 carbon atoms (p 56) and an amount of branching of 15 to 99% (p 65).  The detergent may include a phenate (p 144 example 7) with a metal content of 9.35% and a TBN of 260, and a branching level of 34.8%. See p 144-146. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the detergent of Sinquin in the invention of Bennett. Bennett already calls for use of such detergents and the detergent of Sinquin is an effective detergent for a lubricant composition that products good low temperature effects (p 191-192) and low toxicity.
It is to be noted that in the combined composition, this detergent with 9.35% metal used in the amount taught by Bennet (0.2 to 8%) would encompass the range of 10 ppm to 5000 ppm metal. As required in claim 18.
Schlicht teaches a lubricant composition (abstract) used for an internal combustion engine (column 1 lines 14-25).  The lubricant contains a borated detergent. These detergents can be salicylates, phenates of sulfonates, see column 1 lines 10-35.  The detergent is overbased, see column 6 lines 27-30. The amount of boron is about 2% of the molecule, see p 7 table III example 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the detergent of Schlicht in the invention of Bennett. Bennett already calls for use of such detergents and the detergent of Schlicht is an effective detergent for a lubricant composition that has good rust, carrion and deposit formation inhibiting properties, see column 1 lines 65-69.
It is to be noted that in the combined composition, this detergent with about 2% metal used in the amount taught by Bennet (0.2 to 8%), would encompass the range of 50 to 500 ppm metal as required in claims 1 and 13.
Regarding the isomerization level as set forth in MPEP 2112, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The isomerization level would overlap the claimed range.  The prior art Schlicht teaches a detergent which is the same type of detergent made the same way with a high degree of branching. The detergent is substituted by isomerized alpha olefins (p 58-59) that have 18 to 30 carbon atoms (p 56) and an amount of branching of 15 to 99% (p 65).  The detergent is a phenate (p 144 example 7) with a metal content of 9.35% and a TBN of 260, and a branching level of 34.8%. See p 144-146. 
As such the USPTO has a strong basis for believing the products of the prior art and the instant application are the same.  As all limitations of the claims are met the rejection stands as stated below.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771